Citation Nr: 0728702	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  02-10 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for tinea corporis 
(claimed as fungal rash).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel



INTRODUCTION 

The veteran had active service from January 1955 to October 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) following Remands issued in December 2003 and July 
2006.  This matter was originally on appeal from a December 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.   

In July 2006, the Board granted service connection for 
nervous stomach/GERD.  The Board also denied entitlement to 
service connection for emotional instability reaction as well 
as entitlement to a compensable rating for the veteran's 
service-connected duodenal ulcer.  As those issues have 
already been adjudicated by the Board, they will not be 
discussed in this decision.   

In April 2007, the RO received additional medical evidence 
(i.e., an October 2006 VA treatment record) from the veteran 
in support of his appeal.  The additional evidence, however, 
was not accompanied by a waiver of the veteran's right to 
initial consideration of the new evidence by the RO.  38 
C.F.R. §§ 19.9, 20.1304(c) (2006).  Nonetheless, the Board is 
granting the veteran's claims based, in part, on such 
evidence for reasons explained in greater detail below.  
Thus, there is no prejudice to the veteran in reviewing the 
newly submitted evidence in the first instance and proceeding 
with appellate review.  

The issue of entitlement to a compensable rating for service-
connected nervous stomach/GERD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record reveals that the 
veteran's diabetes mellitus, hypertension, and chronic 
dermatitis were aggravated, in part, by his service-connected 
gastrointestinal disabilities.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was aggravated by the veteran's 
service-connected gastrointestinal disabilities.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.310 (2006).   

2.  Hypertension was aggravated by the veteran's service-
connected gastrointestinal disabilities.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.310 (2006).   

3.  Chronic dermatitis was aggravated by the veteran's 
service-connected gastrointestinal disabilities.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.310 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to these claims.  Any 
notice defects will be addressed by the RO when effectuating 
the award of benefits.  


II.  Legal Criteria

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2006); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorders 
or render a competent medical opinion.  Thus, competent 
medical evidence showing that his claimed disorders are 
related to service or to service-connected disabilities is 
required.  
    

III.	Analysis 

The Board notes that there is ample medical evidence of 
record showing that the veteran currently suffers from 
diabetes mellitus, hypertension, and a chronic skin disorder.  
Indeed, the veteran's VA and private treatment records 
relevant to the current appeal period include findings of 
diabetes mellitus type II, hypertension, and tinea corporis.  
The Board also notes that the veteran's VA treating physician 
(L.H., M.D.) wrote in April 2000 correspondence that he had 
treated the veteran for high blood pressure, diabetes, and 
recurrent fungal dermatitis.  More recently, another VA 
treating physician (E.V.H., M.D.) referenced the veteran's 
hypertension, diabetes, and chronic dermatitis in an October 
2006 treatment record.  
 
There is also competent medical opinion evidence linking the 
veteran's diabetes mellitus, hypertension, and chronic 
dermatitis to his service-connected gastrointestinal 
disabilities.  In the October 2006 VA treatment record, Dr. 
E.V.H. wrote that the veteran's hypertension, diabetes, and 
chronic dermatitis were more likely than not to have been 
aggravated by his service-connected chronic anxiety neurosis 
and peptic ulcer disease.  In addition, Dr. L.H. noted in the 
aforementioned April 2000 letter that the veteran's high 
blood pressure, diabetes, and recurrent fungal dermatitis 
were more likely than not aggravated by chronic anxiety 
neurosis and peptic ulcer disease.  Although the veteran is 
not service connected for a psychiatric disorder to include 
anxiety neurosis for reasons previously explained in the July 
2006 Board decision, he is currently service-connected for a 
duodenal ulcer and nervous stomach/GERD.    

While the Board recognizes that the April 2000 and October 
2006 opinions rendered by the veteran's VA treating 
physicians, Dr. L.H. and Dr. E.V.H., include no medical 
rationale for their conclusions, the record reflects that 
there are no competent medical opinions to the contrary of 
record.  Although the veteran underwent VA examination in 
October 2006 pursuant to the July 2006 Board Remand, the 
examiner only rendered an opinion as to whether the veteran's 
claimed disorders were directly related to service.  The 
examiner made no comment regarding whether the veteran's 
claimed disorders were otherwise related to the veteran's 
service-connected disabilities.  Consequently, the Board 
finds that the opinions rendered by the veteran's treating 
physicians are dispositive.  

Thus, the competent medical evidence shows that the veteran's 
current hypertension, diabetes mellitus, and chronic 
dermatitis have been aggravated, in part, by his service-
connected gastrointestinal disabilities.  Service connection 
for the veteran's claimed disorders on a secondary basis is 
warranted.      


ORDER

Entitlement to service connection for diabetes mellitus is 
granted.

Entitlement to service connection for hypertension is 
granted.

Entitlement to service connection for chronic dermatitis is 
granted.

REMAND

The record reflects that the veteran filed a notice of 
disagreement (NOD) in January 2007 with respect to the 
assignment of an initial noncompensable rating for his 
service-connected nervous stomach/GERD in the September 2006 
rating decision.  Indeed, the veteran wrote in his NOD that 
his "current condition is sufficient to grant a higher 
percentage."  The Board notes that the NOD was received by 
the RO within a year of the September 2006 rating decision 
and is, thus, timely.  38 U.S.C.A. § 7105 (West 2002).  It 
appears, however, that no Statement of the Case was issued.  

As a timely NOD regarding the above issue has been submitted, 
a remand is required in order for the RO to provide the 
veteran a Statement of the Case.  See Manlincon v. West, 12 
Vet. App. 238 (1999) (holding the Board should remand the 
issue to the RO for the issuance of a Statement of the Case 
when a notice of disagreement has been timely filed); 38 
U.S.C.A. § 7105(d)(1) (West 2002).  Thereafter, the veteran 
must submit a timely substantive appeal in order for this 
issue to be perfected for appeal to the Board.  38 U.S.C.A. § 
7105 (West 2002).

Accordingly, the case is REMANDED for the following actions:

1. Please provide the veteran with an 
appropriate notice of the VCAA, VA's 
duties there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to his 
claim for an increased rating, including 
which portion of the information and 
evidence is to be provided by the veteran 
and which portion VA will attempt to 
obtain on behalf of the veteran as 
required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159 (2006).  The notice should address 
the assignment of disability ratings and 
an effective date.  The veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.  

2.  Thereafter, the RO should issue the 
veteran a Statement of the Case with 
respect to his claim for entitlement to a 
compensable rating for nervous 
stomach/GERD, to include notification of 
the need and the appropriate time period 
in which to file a substantive appeal.  If 
a timely substantive appeal is filed, this 
issue should be returned to the Board for 
appellate review.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


